order dismissing petitionfor rehearing.
The point referred to in the petition was considered by the Court before the decree was filed, but it seemed to require no special mention. The defendant, it is true, testified that the ginnery was worth only $2,250, but he did not testify that there had been any depreciation after the appraisement; and the impartial judgment of the appraisers fixing the value at $3,000 was properly adopted by the Circuit Court in preference to the estimate of an interested party. Since the receiver has had the rent of the ginnery the charge of $3,000 to the defendant will of course bear interest only from the date on which he takes possession.
It might have been more logical to require the receiver to dispose of the ginnery along with the other assets, but it does not appear that any substantial injustice will result from assigning it to the defendant at $3,000, and the Court is unwilling to disturb the Circuit decrees on that point.
The petition for rehearing is dismissed, and the order staying the remittitur is revoked. *Page 470